OFFICE OF THE AlTORNEY       GENERAL   OF TEXAS
                                   AUSTIN




    Honorable L R. Thom;lson
    county Auditor
    Taylor County
    'hbileno,Texas
    Dear sir:                   Opinion No. 04968
                                Her I8 it lo& for the County
                                    &wlltor to leous a warrant
                                    to tllsCounty Tax A8sessQr-
                                    Colleato*&u paymnt ol
                                    aoilaageWand from Auntin
                                    on burrirur9i
                                                oonneotod rith
                                    his orrice, and a related
                                    question?
                  Your letter of September 11, 1941, requn&Ang an
    opinion of this depnrtsesnt,   reada in part a@ follows:
                 "18 It legel tar the aouaty audLtor to
            issue a warrant tn the county tax asremsor-
            colleator in payment of railerg to and from
            Austin on buaineaeaonneatedwith him offloe?
                 Y3ueh a,bill har been presented to me
            ati I want your opinion before lesulng euah
            warrant.

                 wAlao, ia it legal to Iraue the tax
            aseessor-aolleotora rmrrant in payxtentfor
                    used
            mllea:..;e   in collsetingbad checks?"
              mie county offlalaleof Taylor Coutltgore cgten-
    sated for their esrviaes on an annual salcry baste.    -
    tioh b of Article 3899 Vrrnon's Annotated Civil Statuterr,
    provides that euch offIce-raare empoweredand pellfiitted
                                                           to
    ;;urohaseand hrve charged to t~heirreepeativeeotitiee all
    reasonablaexpanses necessary in the pro;rerenlllegal oon-
    Cuct of thir respective0:floes 88 authorized by said stat-




i
BooorabLLrL. R. Thou&son, Page 2


ute.  This de~art;renthae reaeetedlymled thst in the ab-
BcmCCIof Q vari::#i?tatute,
                          tke Comd3alon8rs~ Court has no
authority to allcw eny sum of noney to 1:s members ior
          expenees.
tr~.vel.ing          ThicitI8partmat has held, ~180, &hat
0 County iRzcgewas not ont:tld to mfleage or expense5 in-
curre& on trips to kitstinon oEfiaia1 bueiness. (Oee opin-
ions Wo. O-EC% and C47Cil cad tke opinions of thle depart-
ient zzentionedtherein.)
          V;S do :iotthink that Seotion b, kticle ja99, lp r a ,
authorizes the Fyment nf nileaae to the County keee80r-
Colleator of Taxes to and from Au&In, altho~h auoh trip or
trip     la made on   0sriem    business.   Ye fail to find any stat-
ute authorlzin& the payment of expenses for or la oonnaation
with either of the above aentloned trenmotione. Thoretore,
in the absence of such a statute, we respe~~ly    an6wec both V
of the above stated questions la the negative.
         Trueting th&t the foregoing         fully answer8 your fs-
&ry , we are
                                             Yours very truly
                                        A’lTORliXT
                                                CkSNERhLOS!TNiAS




hv?tco                   APPROVEDSEP 23. 1941



                         ATTORNEY GENERAL OF TEXAS